Exhibit 10.3

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), dated as of March 15, 2020, is
entered into by and among AcelRx Pharmaceuticals, Inc., a Delaware corporation
(“Parent”), Consolidation Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and the stockholder of Tetraphase
Pharmaceuticals, Inc. set forth on Schedule A hereto (the “Stockholder”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

WHEREAS, as of the date hereof, the Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the warrants to
purchase Company Common Stock set forth opposite the Stockholder’s name on
Schedule A (all such Warrants, the “Subject Warrants”);

 

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and
Tetraphase Pharmaceuticals, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended from time to time, the “Merger Agreement”), which provides,
among other things, for the merger of Merger Sub with and into the Company, with
the Company surviving the Merger and becoming a wholly-owned subsidiary of
Parent, upon the terms and subject to the conditions set forth in the Merger
Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, the Stockholder, severally and not jointly, and on
the Stockholder’s own account with respect to the Subject Warrants, has agreed
to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I

[INTENTIONALLY LEFT BLANK]

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

The Stockholder represents and warrants to Parent and Merger Sub that:

 

2.1.     Authorization; Binding Agreement. If the Stockholder is not an
individual, the Stockholder is duly organized and validly existing in good
standing under the laws of the jurisdiction in which it is incorporated or
constituted and the consummation of the transactions contemplated hereby are
within the Stockholder’s entity powers and have been duly authorized by all
necessary entity actions on the part of the Stockholder, and the Stockholder has
full power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. If the Stockholder is an
individual, the Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform the Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
the Stockholder and constitutes a valid and binding obligation of the
Stockholder enforceable against the Stockholder in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

 

 

--------------------------------------------------------------------------------

 

 

2.2.     Non-Contravention. Neither the execution and delivery of this Agreement
by the Stockholder nor the consummation by the Stockholder of the transactions
contemplated hereby nor compliance by the Stockholder with any provisions herein
will (a) if the Stockholder is not an individual, contravene, conflict with or
result in a violation of any of the provisions of the certificate of
incorporation, bylaws or other similar charter or organizational documents of
the Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any supranational, national, foreign,
federal, state or local government or subdivision thereof, or governmental,
judicial, legislative, executive, administrative or regulatory authority on the
part of the Stockholder, except for compliance with the applicable requirements
of the Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder, (c)
contravene, conflict with or result in a violation or breach of, or result in a
default under (or give rise to any right of termination, cancellation,
modification or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement, contract, indenture or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of its assets may be bound, (d) result (or, with the giving of notice, the
passage of time or otherwise, would result) in the creation or imposition of any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind on
any asset of the Stockholder (other than one created by Parent or Merger Sub),
or (e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Stockholder or by which any of its assets are bound, except as
would not, in the case of each of clauses (b), (c), (d) and (e), reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Stockholder’s ability to perform its obligations under this Agreement.

 

2.3.     Ownership of Subject Warrants. The Stockholder is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all the
Stockholder’s Subject Warrants and has good and marketable title to all such
Subject Warrants free and clear of any liens, claims, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of the Stockholder in respect of such Subject Warrants (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(i) this Agreement; (ii) any applicable restrictions on transfer under the
Securities Act or any other applicable securities law; (iii) any written
policies of the Company with respect to the trading of securities in connection
with insider trading restrictions, applicable securities laws and similar
considerations; (iv) any lien for current Taxes not yet due and payable or Taxes
being contested in good faith by appropriate proceedings; and (v) liens that do
not (in any individual case or in the aggregate) restrict in any material
respect the ability of the Stockholder to comply with its obligations under this
Agreement (collectively, “Permitted Encumbrances”).

 

 

-2-

--------------------------------------------------------------------------------

 

 

 

2.4.

Intentionally Left Blank

 

2.5.     Reliance. The Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon the
Stockholder’s execution, delivery and performance of this Agreement.

 

2.6.     Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no Legal Proceeding pending against, or, to the actual
knowledge of the Stockholder, threatened in writing against the Stockholder or
any of the Stockholder’s properties or assets (including any Shares beneficially
owned by the Stockholder) before or by any Governmental Body that would
reasonably be expected to prevent or otherwise materially impair the ability of
the Stockholder to perform the obligations of the Stockholder under this
Agreement.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to the Stockholders that:

 

3.1.     Organization and Qualification. Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its organization.

 

3.2.     Authority for this Agreement. Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

 

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDER

 

The Stockholder hereby covenants and agrees that until the termination of this
Agreement:

 

4.1.     Intentionally Omitted.

 

-3-

--------------------------------------------------------------------------------

 

 

4.2.     Documentation and Information. From the date of thus Agreement until
the Closing, the Stockholder shall not make any public announcement regarding
this Agreement, the Contemplated Transactions and the other transactions
contemplated hereby without the prior written consent of Parent, except (a) as
may be required by applicable Legal Requirements (provided that reasonable
notice of any such disclosure will be provided to Parent) or (b) to the extent
such announcement contains information that has been previously disclosed
publicly. The Stockholder consents to and hereby authorizes Parent and Merger
Sub to publish and disclose in all documents and schedules filed with the SEC,
and any press release or other disclosure document necessary in connection with
the Merger and the Contemplated Transactions, the existence of this Agreement
and the nature of the Stockholder’s commitments and obligations under this
Agreement, and the Stockholder acknowledges that Parent and Merger Sub may, in
Parent’s sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Body. The Stockholder agrees to promptly give Parent and
the Company any information either may reasonably require for the preparation of
any such disclosure documents, and the Stockholder agrees to promptly notify
Parent and the Company upon becoming aware of any required corrections with
respect to any written information supplied by the Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.

 

4.3.     Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Warrants, the terms of this Agreement shall apply to the resulting securities.

 

4.4.     Waiver of Certain Actions. The Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Sub or any of their respective successors (a) challenging
the validity of, or seeking to enjoin or delay the operation of, any provision
of this Agreement or the Merger Agreement (including any claim seeking to enjoin
or delay the Closing) or (b) alleging a breach of any duty of the Company Board
in connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby.

 

4.5.     No Solicitation. Subject to Section 4.4 (No Solicitation) of the Merger
Agreement, the Stockholder agrees that the Stockholder shall immediately cease
any solicitation, discussions or negotiations with any Persons that may be
ongoing by such Stockholder as of the date of this Agreement with respect to an
Acquisition Proposal. Until the Specified Time, such Stockholder shall not,
directly or indirectly, (a) solicit, initiate or knowingly facilitate or
knowingly encourage any inquiries or the making of any proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition Proposal
or (b) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any other Person any non-public
information in connection with an Acquisition Proposal or any proposal or offer
that would reasonably be expected to lead to an Acquisition Proposal.

 

-4-

--------------------------------------------------------------------------------

 

 

ARTICLE V

WARRANT TREATMENT

 

The Stockholder acknowledges and agrees, severally and not jointly and solely
with respect to the Stockholder’s Subject Warrants, that, at the Effective Time,
each Subject Warrant owned by the Stockholder that is then-outstanding and
unexercised as of immediately prior to the Effective Time shall, pursuant to the
terms hereof, Section 3(d) of the Subject Warrants and as a result of the Merger
and without any other action on the part of the Stockholder, receive, in lieu of
any other amount or consideration to which the Stockholder might otherwise have
been entitled to receive pursuant to such Subject Warrant, (i) 0.9087 of a share
of Parent Common Stock for each share of Company Common Stock for which such
Subject Warrant was exercisable immediately prior to the Effective Time (subject
to adjustment in the event of a stock split, division or subdivision, stock
dividend, reverse stock split, consolidation, reclassification, recapitalization
or other similar transaction affecting the Company Common Stock or the Parent
Common Stock), plus (ii) in lieu of any fractional shares of Parent Common Stock
otherwise issuable under clause (i) hereof after aggregating the shares of
Parent Common Stock to be issued with respect to the Subject Warrant thereunder,
cash in a dollar amount (rounded to the nearest whole cent, with numbers ending
with .5 or more being rounded up to the nearest whole cent), without interest,
determined by multiplying such fraction by the average closing price of a share
of Parent Common Stock on the Nasdaq Global Select Market for the 10 most recent
trading days that Parent Common Stock has traded ending on the trading day one
day prior to the Effective Time.

 

 

ARTICLE VI

MISCELLANEOUS

 

6.1.     Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as
Federal Express), one business day after mailing; (c) if sent by facsimile
transmission or e-mail before 5:00 p.m. Eastern Time, when transmitted and
receipt is confirmed; (d) if sent by facsimile transmission or e-mail after 5:00
p.m. Eastern Time and receipt is confirmed, on the following business day; and
(e) if otherwise actually personally delivered, when delivered; provided, that
the notice or other communication is sent to the address, facsimile number or
email address set forth (i) in the case to Parent or Merger Sub, to the address
or e-mail address set forth in Section 9.9 of the Merger Agreement and (ii) if
to a Stockholder, to the Stockholder’s address, facsimile number or e-mail
address set forth on a signature page hereto, or to such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to each other party hereto.

 

6.2.     Termination. This Agreement shall terminate automatically with respect
to a Stockholder, without any notice or other action by any Person, upon the
first to occur of

(a) the termination of the Merger Agreement in accordance with its terms, (b)
the Effective Time, (c) any amendment to the Merger Agreement that reduces the
amount, or changes the form, of consideration payable to the Stockholder in the
Contemplated Transactions, imposes additional restrictions on the Stockholder or
otherwise materially and adversely impacts the Stockholder, (d) a Company
Adverse Change in Recommendation or (e) the mutual written consent of Parent and
the Stockholder. Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(x) nothing set forth in this Section 6.2 shall relieve any party from liability
for any Willful Breach of this Agreement prior to termination hereof and (y) the
provisions of this Article V shall survive any termination of this Agreement.

 

-5-

--------------------------------------------------------------------------------

 

 

 

6.3.

Amendments and Waivers.

 

(a)     Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective.

 

(b)     No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

 

6.4.     Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Merger is consummated.

 

6.5.     Entire Agreement; Assignment. This Agreement, together with Schedule A,
and the other documents and certificates delivered pursuant hereto, constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. Neither this Agreement nor any party’s rights or obligations
hereunder may be assigned or delegated by such party without the prior written
consent of the other parties, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by any party without the prior
written consent of the other parties shall be void and of no effect; provided,
that Parent or Merger Sub may assign any of their respective rights and
obligations to any direct or indirect Subsidiary of Parent, but no such
assignment shall relieve Parent or Merger Sub, as the case may be, of its
obligations hereunder.

 

6.6.     Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Merger Sub will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

 

-6-

--------------------------------------------------------------------------------

 

 

 

6.7.

Jurisdiction; Waiver of Jury Trial.

 

(a)     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any laws, rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In any action between any of the parties
arising out of or relating to this Agreement or the transactions contemplated
hereby, each of the parties irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware. The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
The Stockholder hereby agrees that service of any process, summons, notice or
document by U.S. registered mail in accordance with Section 6.1 shall be
effective service of process for any proceeding arising out of, relating to or
in connection with this Agreement or the transactions contemplated hereby.

 

(b)     THE STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. THE
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR MERGER SUB HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR MERGER SUB WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) THE STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATION OF THIS WAIVER, (III) THE STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY,
AND

(IV) THE STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

6.8.     Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

6.9.     Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

-7-

--------------------------------------------------------------------------------

 

 

6.10.     Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction. If a final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making such determination shall have the power to limit such term or provision,
to delete specific words or phrases or to replace such term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be valid and enforceable as so modified. In the event such
court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term or provision.

 

6.11.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

 

 

6.12.

Construction.

 

(a)     For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

 

(b)     The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.

 

(c)     As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

 

(d)     Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.

 

(e)     The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

6.13.     Further Assurances. The Stockholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Legal Requirements, to perform its obligations under this Agreement.

 

-8-

--------------------------------------------------------------------------------

 

 

6.14.     No Agreement Until Executed. This Agreement shall not be effective
unless and until (a) the Merger Agreement is executed by all parties thereto and
(b) this Agreement is executed by all parties hereto.

 

6.15.     Stockholder Obligation Several and Not Joint. The obligations of the
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

 

6.16.     Capacity as Stockholder. The Stockholder signs this Agreement solely
in the Stockholder’s capacity as a stockholder and warrantholder of the Company,
and not in the Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company (including any director
or officer who is an Affiliate of a Stockholder) in the taking of any actions
(or failure to act) in his or her capacity as a director or officer of the
Company, or in the exercise of his or her fiduciary duties as a director or
officer of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer, and no action taken in any such
capacity as an officer or director of the Company shall be deemed to constitute
a breach of this Agreement.

 

 

[Signature Pages Follow]

 

-9-

--------------------------------------------------------------------------------

 

 

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

 

PARENT

 

ACELRX PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MERGER SUB

 

Consolidation Merger Sub, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

STOCKHOLDER

 

[STOCKHOLDER]

 

       

 

 

 

 

 

By:

 

 

 

 

Name:
Title:

 

 

 

 

 

          Address:      [●]  

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule A

 

 

 

 